989 F.2d 494
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Warren Reginald STEVENSON, Plaintiff-Appellant,v.Suzanne MENSH, Clerk;  William Hill, Deputy Clerk,Defendants-Appellees.
No. 93-6083.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993Decided:  March 26, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  M. J. Garbis, District Judge.  (CA-92-516-MJG)
Warren Reginald Stevenson, Appellant Pro Se.
D.Md.
AFFIRMED.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Warren Reginald Stevenson, a Maryland inmate, appeals the district court's order denying him leave to amend his complaint and denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Stevenson v. Mensh, No. CA-92-516MJG (D. Md. Dec. 28, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED